Citation Nr: 1822008	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-24 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for bronchial asthma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel







INTRODUCTION


The Veteran served on active duty from October 1988 to June 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required. 


REMAND

A. VA Records 

The September 2011 rating decision reflects that the Veteran receives VA treatment; however, these records have not been associated with the claims file.    Therefore, upon remand, updated VA treatment records must be obtained and all VA treatment records must be associated with claims file.  

B. Private Treatment Records

The record reflects that the Veteran has been treated for the claimed disability by private provider B.F.  See April 2011 VA Form 21-4138, Statement in Support of Claim, from B.F.  It does not appear from the available evidence that any efforts have been made to obtain the records of that treatment.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).




C. VA Examination 

The Veteran was afforded a VA examination for his increased rating claim in May 2011.  There is an indication that the Veteran has increased his medication to control his bronchial asthma since the May 2011 examination.  See July 2014 Form 9.  The Veteran's representative also appears to contend that the Veteran's service connected bronchial asthma has increased in severity since the May 2011 examination and requested a new examination.  See March 2018 Informal Hearing Presentation.  The Board finds that a new VA examination is necessary as there is an indication of worsening of the disability since the most recent examination.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all VA treatment records and associate them with the claims file. 

2. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include records from B.F.  Based on the response received, attempt to procure copies of all records which have not previously been obtained from identified treatment sources. 

3. If any records requested in items (1) or (2) are not available, the Veteran should be notified of such in accordance with 38 C.F.R. § 3.159(e).

4. After completing the development requested in (1) and (2), provide the Veteran an appropriate VA examination(s) to determine the current nature and severity of his service-connected bronchial asthma.  The electronic claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  Any appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied in whole or in part, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


